                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


THOMAS LYNN HAMILTON,                             )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )         1:18CV7
                                                  )
NANCY BERRYHILL,                                  )
Acting Commissioner of Social Security,           )
                                                  )
                            Defendant.            )

                                           ORDER

       On February 20, 2019, the United States Magistrate Judge’s Recommendation was filed,

and notice was served on the parties pursuant to 28 U.S.C. § 636. (ECF Nos. 17, 18.) No

objections were filed within the time prescribed by §636.

       It is hereby,

       ORDERED that the Commissioner’s decision finding no disability is AFFIRMED,

that Plaintiff’s Motion for Judgment Reversing the Commissioner, (ECF No. 11), is

DENIED, that Defendant’s Motion for Judgment on the Pleadings, (ECF No. 14), is

GRANTED, and that this action is DISMISSED with prejudice.

       This, the 11th day of March 2019.


                                           /s/ Loretta C. Biggs
                                           United States District Judge
